UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Florida 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 2151 LeJeune Road, Suite 150 – Mezzanine, Coral Gables, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of common stock outstanding was 81,892,352 as of August 14, 2015. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of June 30, 2015 (unaudited)and December31, 2014 3 Condensed Consolidated Statements of Operations for the threeand sixmonths ended June 30, 2015 and June 30, 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for thesix months ended June 30, 2015 and 2014 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II — OTHER INFORMATION 20 ITEM 1. LEGAL PROCEEDINGS 20 ITEM 6. EXHIBITS 20 Signatures 21 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Exhibit 101 Interactive Data Files 2 PART I – FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) ASSETS As of June 30, 2015 As of December 31 2014 Current Cash and cash equivalents $ $ Prepaid Expenses Receivable and other current assets Total Current Assets Capitalized production costs Property and equipment Deposits Total Assets $ $ LIABILITIES Current Accounts payable $ Other current liabilities Accrued compensation Debt Loan from related party Deferred revenue - Note payable Total Current Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 200,000,000 shares authorized, 81,892,352 issued and outstanding at June 30, 2015 andDecember 31, 2014 Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 at June 30, 2015 and December 31, 2014 Additional paid in capital Accumulated deficit ) ) Total Dolphin Digital Media, Inc. Deficit $ ) $ ) Non-controlling interest Total Stockholders' Deficit $ ) $ ) Total Liabilities and Stockholders' Deficit $ $ 3 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the three months ended For the six months ended June 30, June 30, Revenues: Production $ Service - - Membership - - Total revenues Expenses: Direct costs - - General and administrative Payroll Loss before other expenses ) Other expenses - Interest expense ) Net loss ) Net income attributable to noncontrolling interest $ $
